Magie, Chancellor
(concurring).
I concur in the view expressed in the opinion of Mr. Justice Garretson, that reversible error is disclosed in respect to the refusal of the trial judge to properly submit to the jury the question whether defendant had employed plaintiff to do the work for which compensation was sought.
I also agree that the books of account offered by plaintiff were properly admitted in evidence. While the entries in the day-book were made some time after the work was done, they were made, under the circumstances, in the due course of business, and were an itemized record of work done and materials furnished. The doctrine applied in the Supreme Court, in the ease of Rumsey v. New York and New Jersey Telephone Co., 20 Vroom 322, is not applicable.
But I am unable to agree with the view that the “slips” were properly received in evidence. On the contrary, I think their admission was' reversible error. If Pike, the foreman, who made up the “slips,” had signed them, they might have been admissible after his death, on proof of his signature, as evidence, at least, of the delivery of materials, on the authority of the leading case of Price v. Earl of Torrington, Salk 285; 1 Sm. Lead. Cas. *139. But Pike was living, and a witness in the cause. Having his memory refreshed by the memorandum made by him, he could properly have testified to the actual work done and materials used in the job, item by item. But plaintiff did not attempt to prove his case thus. On the contrary, he offered the slips as original and independent testimony, against defendant’s exception. The court admitted them as evidence, and in doing so committed, in my judgment, reversible error. Under the circumstances, the slips were not evidence of anything. They were like the “blotter *301sheets” containing diary entries of the acts of parties, which were declared by the present Chief Justice to be proper to be used to refresh the recollection of a witness having knowledge of the facts, but to be incompetent as testimony. Lindenthal v. Hatch, 32 Vroom 29.
That the slips were made in the course of business affords no justification for their admission as evidence. It will prove, I fear, a dangerous innovation on the rules for the admission of evidence to approve of the ádmission, as independent testimony, of every memorandum made by workmen, although in the ordinary course of business.
For affirmance — Hendrickson, Krueger. 2.
For reversal — The Chancellor, Van Syokel, Dixon, Garrison, Gummere, Collins, Eort, Garretson, Bogert, Adams, Vredenburgh, Voorhees, Vroom. 13.